Citation Nr: 1219393	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  94-04 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to Dependents' Educational Assistance (DEA) benefits under 38 U.S.C. Chapter 35.  


WITNESSES AT HEARING ON APPEAL

Veteran's widow and D.B.  


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from September 1944 to September 1947.  He died in January 2002.  The Appellant is his surviving son.  

These matters are before the Board of Veterans' Appeals  (Board) on appeal from a March 1992 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Initially, it is noted that this case has a long and complex procedural history.  

The Veteran died in January 1992.  His widow sought the benefits on appeal as the Veteran's surviving spouse and was the previous appellant in this case prior to her death in January 2010.  By way of history, the appellant widow filed the original claim of entitlement to service connection for the cause of the Veteran's death in February 1992.  The RO denied this claim in the March 1992 rating decision currently on appeal.  The appellant widow timely perfected this appeal and requested a hearing before a decision review officer in connection with this case.  The hearing was scheduled and subsequently held in April 1993.  The appellant widow and the Veteran's sons testified and the hearing transcript is of record.  The Board subsequently remanded the case for additional evidentiary development in July 1996 and afforded the appellant widow a Travel Board hearing in September 1996.  The widow and D.B. testified at that time.  Based on this hearing testimony, the Board issued another remand in March 1997.  

Following the Board's March 1997 remand, the Board adjudicated the appellant widow's claim and denied the claim on its merits in January 1999.  The appellant widow appealed this decision and the United States Court of Appeals for Veterans Claims (Court) vacated the Board's January 1999 decision in July 2001 on the grounds that VA failed to satisfy its duties to notify and assist the appellant widow under the Veterans Claims Assistance Act of 2000 (VCAA).  The Court remanded the claim for readjudication at that time.  In August 2001, the appellant widow, through counsel, filed a motion for reconsideration and an alternative motion for a panel decision.  The Court denied both motions in February 2002.  

The Board remanded this case in November 2003 and August 2004 for further development of the evidence.  The appellant widow was then notified in March 2008 that the Veterans Law Judge who conducted the September 1996 hearing was no longer employed at the Board.  She was afforded the opportunity for a new hearing at that time, but in May 2008, the appellant widow declined this opportunity.  The Board also requested an independent medical examination (IME) opinion in November 2008 given the complexity of the current claim.  The IME opinion was returned to VA in December 2008.  

The case was most recently before the Board in October 2009.  At that time, the Board denied entitlement to service connection for the cause of the Veteran's death and entitlement to DEA benefits.  The appellant widow then filed an appeal to the Court.  In October 2009, the appellant widow's representative and VA General Counsel filed a Joint Motion to Vacate and Remand the Board's October 2009 decision.  In a June 2010 order, the Court granted the Joint Motion.  However, in January 2010, while the case was still before the Court, the appellant widow died.  In September 2010, the Appellant filed a motion with the Court to be substituted as the appellant with respect to the case on appeal.  The Appellant is the Veteran and appellant widow's surviving adult son.  VA General Counsel did not oppose the motion.  In October 2010, the Court recalled the June 2010 order and granted the Appellant's motion for substitution.  In November 2010, the Appellant's representative before the Court and VA General Counsel resubmitted a similar Joint Motion to Vacate and Remand the Board's October 2009 decision.  Later in November 2010, the Court issued an Order whereby it granted the more recent Joint Motion, vacated the Board's October 2009 decision and remanded the claims to the Board for further adjudication.  

The Board notes that the appellant widow's representative continued to represent the Appellant before the Court.  However, in June 2011, the representative indicated that he would not represent the Appellant before VA.  The Appellant has not submitted a power of attorney for representation.  Therefore, he is representing himself in the prosecution of the claims on appeal.  

This case was previously remanded by the Board in August 2011 and February 2012 for additional development.  


FINDINGS OF FACT

1.  The Veteran died on January [redacted], 1992 at the age of 65; the Certificate of Death establishes that the immediate cause of the Veteran's death was septic shock and noted that the immediate cause of death was due to or a consequence of bacteremia, respiratory failure, and chronic obstructive pulmonary disorder (COPD).  

2.  At the time of the Veteran's death, he was service connected for paralysis, partial, severe, median and ulnar nerves, left with involvement of muscle group VII; shell fragment wound, severe, muscle group VIII, left forearm with healed compound, comminuted fracture of left ulna; osteomyelitis, left ulna; and skin graft scar, abdomen, and bone graft scar, right leg.

3.  The Veteran was hospitalized in service after being wounded in action, but septic shock, bacteremia, respiratory failure, or chronic obstructive pulmonary disease were not present during service and were not attributable to any event, injury or disease during service.  

4.  The competent and probative evidence of record does not demonstrate that a psychiatric disability caused or contributed to the Veteran's death.

5.  The competent and probative evidence of record does not demonstrate that the Veteran's COPD resulted from in-service smoking or nicotine addition that began in service.

6.  The evidence of record does not demonstrate that the Appellant is a dependent child of the Veteran as defined by 38 C.F.R. § 3.57 and therefore is not eligible for DEA benefits under 38 U.S.C. Chapter 35.  


CONCLUSIONS OF LAW

1.  The Veteran's death was not caused by, or substantially or materially contributed to by, a disability or disease incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2011).  

2.  The basic eligibility requirements for entitlement to DEA benefits under 38 U.S.C.A., Chapter 35 are not met.  38 U.S.C.A. §§ 3500, 3501, 3510, 5101, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.57, 3.807 (2011); Sabonis v. Brown, 6 Vet. App. 426 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Appellant was provided notice of the VCAA in November 2011 pertaining to the claims on appeal.  The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.   

Specific to claims for Dependency and Indemnity Compensation (DIC) benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Such notice was provided in the November 2011 letter.  

Notice was also provided in April 2007, pertaining to the downstream disability rating and effective date elements of his claims.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, service personnel records, private medical records, private medial opinions, VA outpatient treatment reports, VA medical opinions and treatise information and statements and testimony from the Veteran, his widow and the Appellant.  

This case was previously remanded by the Board in February 2012 to provide the Veteran with an adequate VA opinion regarding whether the cause of his death was due to in-service smoking and whether nicotine addition began in service.  As the VA examiner complied with the Board's remand instructions, the Board is satisfied that the development requested by its February 2012 remand has now been satisfactorily completed and substantially complied with respect to service connection for cause of the Veteran's death.  See Stegall, 11 Vet. App. 268 (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

The Appellant has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Appellant has been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).


1.  Service connection for cause of the Veteran's death

Pertinent Laws and Regulations

The survivors of a Veteran who has died from a service-connected disability or compensable disability may be entitled to receive dependency and indemnity compensation.  38 U.S.C.A. § 1310 (West 2002).  The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or contributory cause of death.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. § 3.312(a).

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

To establish service connection for PTSD, a claimant must satisfy three evidentiary requirements.  First, there must be medical evidence establishing a diagnosis of the condition.  Second, there must be a link, established by medical evidence, between current symptoms and an in-service stressor.  Third, there must be credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).  

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2011).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

Analysis

In this case, the Appellant contends that the Veteran's service-connected osteomyelitis, among other conditions, contributed to the Veteran's death.  The Board also notes that the former appellant, the Veteran's widow, who is now deceased, had submitted various articles and abstracts that described osteomyelitis and the effects of this condition.  To distinguish the current Appellant, the Veteran's son, from the former appellant, the Veteran's widow, the Board will refer to the former appellant as the appellant widow and the current appellant as the Appellant.  

The Veteran's Certificate of Death revealed that he died on January [redacted], 1992 at the age of 65.  The Certificate of Death listed the immediate cause of death as septic shock and noted that the immediate cause of death was due to or a consequence of bacteremia, respiratory failure, and COPD.  No references to the Veteran's military service or his service-connected disabilities were contained in the Orlando Regional Medical Center (ORMC) treatment notes or on the Certificate of Death.  

At the time of his death, the Veteran was service-connected for paralysis, partial, severe, median and ulnar nerves, left with involvement of muscle group VII; shell fragment wound, severe, muscle group VIII, left forearm with healed compound, comminuted fracture of left ulna; osteomyelitis, left ulna; and skin graft scar, abdomen, and bone graft scar, right leg.  See rating decisions dated November 1947, December 1951, and March 1960.  

The Veteran's DD form 214 reflects that he was awarded a Purple Heart and a Combat Infantryman Badge (CIB).  Thus, there is no question as to the Veteran's combat participation.  

Service treatment records reveal that the Veteran was afforded a physical examination in September 1944 prior to entering service.  The physical examination was normal, and no evidence of septic shock, bacteremia, respiratory failure, or COPD was noted at that time. 

The Veteran was subsequently wounded in action while serving in Okinawa, Japan. In May 1945, the Veteran sustained a fractured left ulna with possible nerve damage when he was struck in the left forearm by shell fragments.  He was found unfit for duty that same month as a result of "prolonged hospitalization and convalescence" and recommended for transfer to a "mainland general hospital."  This record noted that he used tobacco in moderation; this is the only in-service reference to tobacco use.

Following a lengthy recovery, the Veteran appeared before a Medical Evaluation Board (MEB) in July 1947.  He was found unfit for further military service due to "paralysis of the nerves, partial, ulnar and median, left, secondary to wound, penetrating, forearm left due to enemy action when struck by shell fragments."  In addition, it was noted that the Veteran was permanently disabled and/or incapacitated by weakness and limited motion of the left forearm, hand, and fingers.  No references to septic shock, bacteremia, respiratory failure, or COPD were contained in the MEB report.  The Veteran was medically separated from service shortly thereafter. 

The first pertinent post service evidence of record is dated September 1949.  The Veteran was afforded a VA examination at that time.  The examiner diagnosed the Veteran as having a history of osteomyelitis of the left ulna, among other conditions, but noted no evidence of active osteomyelitis at that time.  In addition, it was noted that the last evidence of active osteomyelitis was September 1946 at the time of a bone graft to the left ulna.  See also October 1949 rating decision.  No references to septic shock, bacteremia, respiratory failure, or COPD were contained in the examination report.  

According to the appellant widow, now deceased, the Veteran had numerous private sector jobs following discharge from service.  For instance, the appellant widow indicated that the Veteran worked at the Ford Motor Company (FMS), Daimler Chrysler Corporation (DCC), and Martin-Marietta Corporation (MMC).  The appellant widow authorized VA to obtain any and all pertinent records from these companies pertaining to the Veteran.  VA requested such records, however, FMC  and DCC had no records pertaining to the Veteran in their possession.  

MMC provided to VA medical records pertaining to the Veteran dated March 1961 to May 1987.  The bulk of these records, however, were unrelated to the current claim.  The Veteran was afforded a physical examination in March 1961 prior to beginning employment at MMC.  He disclosed the nature and severity of his "service-connected wounds," but the physical examination was otherwise normal and no evidence of septic shock, bacteremia, respiratory failure, or COPD was found at that time. 

The Veteran also received private medical care from Dr. J.C. in May 1987 for a ruptured duodenal ulcer, and the Board notes that he missed time from work at MMC as a result of this condition.  There were, however, no additional private records associated with this episode of care documenting treatment for a ruptured duodenal ulcer or residuals thereof.  There was also no evidence of septic shock, bacteremia, respiratory failure, or COPD noted.  

Efforts to contact Dr. J.C. to obtain any additional private medical records pertaining to the Veteran were unsuccessful.  Correspondence from Dr. J.C.'s wife to the appellant widow dated September 2002 indicated that Dr. J.C. was seriously ill following a stroke and that he was unable to provide any additional information or records in support of the current claim. 

Associated with the Veteran's claims file is a clinical resume dated March 1992 written by the Veteran's private primary care physician, Dr. M.W.  The clinical resume described in detail the Veteran's medical treatment at the ORMC during the last month of his life as well as his eventual death in January 1992.  According to Dr. M.W., the Veteran was admitted to ORMC in early December 1991 because of weakness, confusion, and shortness of breath.  At the time of admission, he developed acute onset of confusion and was found to have a blood sugar level of 39 and severe carbon dioxide retention.  

A December 1991 private medical report history and physical examination indicated that the Veteran was recently diagnosed as having a history of severe cor pulmonale, probable COPD, and sleep apnea syndrome, as well as advanced heart and lung disease.  His past medical history was significant for colon polyps and a duodenal ulcer.  The Veteran was encouraged to stop smoking and drinking, and lose weight.  At admission, the Veteran provided a social history in which he admitted to smoking approximately two packs of cigarettes per day and drinking approximately one liter of wine per day.  He was admitted for further evaluation of his multiple medical problems, including probable COPD. 

The clinical resume indicated that an echocardiogram was administered in December 1991, the results of which were consistent with right ventricle and atrial dilation with borderline mild pulmonary hypertension.  By mid-December 1991, the Veteran had a feeding tube inserted, but Dr. M.W. noted that the Veteran was later re-intubated due to respiratory failure.  A tracheostomy was also performed.  

A December 25, 1991 private treatment report reflects that the Veteran experienced an acute massive upper gastrointestinal hemorrhage.  A private physician, Dr. D.A., performed an exploratory laparotomy.  An operative report associated with this procedure found that the Veteran had a large, perforated bleeding gastric ulcer on the lesser curvature.  The ulcer was repaired and a pyloroplasty was also performed, but no evidence of duodenal ulcer disease was noted. 

The Veteran's condition continued to deteriorate.  He developed fever and pneumonia, and a nephrology consultation was ordered to consider ultra filtration due to "volume overload."  The consulting private physician, Dr. L.A., summarized the Veteran's course of treatment and observed that his care was complicated by an episode of massive gastrointestinal bleeding and dehiscence of the operative wound.  Dr. L.A. noted that the wound became infected and that the Veteran "apparently was septic and at least from the wound there was growth of Candida." 

Candidiasis is an "infection with a fungus of the genus Candida . . . . It is usually a superficial infection of the skin or mucous membranes, although sometimes it manifests as a systemic infection or endocarditis."  Dorland's Illustrated Medical Dictionary, 282 (30th ed., 2003).  Any form can become more severe in immuno-compromised patients.  Id. 

Upon physical examination, Dr. L.A. described the Veteran as "massively obese."  Dr. L.A. diagnosed the Veteran as having acute renal failure, multifactorial in etiology; fluid overload; chronic respiratory insufficiency, secondary to COPD; cor pulmonale; history of sleep apnea; a history of diabetes mellitus; and atherosclerotic heart disease, atrial fibrillation, and congestive heart failure.  

By late January 1992, the Veteran's private primary care physician, Dr. M.W., stated that the Veteran developed irreversible coma and sepsis, possibly due to Staphylococcus septicemia.  Laboratory blood work results dated the day before the Veteran's death showed that he had "bacteroides species probable bacteroides caccae."  A chest X-ray showed evidence of abnormal diffuse interstitial opacification.  The final diagnoses were COPD, gram positive septicemia, hypotension, acute renal failure, and atrial fibrillation.  See March 1992 clinical resume, supra. 

As noted above, the Veteran died on January [redacted], 1992 at the age of 65.  The Certificate of Death listed the immediate cause of death as septic shock and noted that the immediate cause of death was due to or a consequence of bacteremia, respiratory failure, and COPD.  

In April 1992, Dr. M.W. submitted a statement to VA in support of the current claim.  Dr. M.W. stated that the Veteran was depressed and that this condition led to chronic alcoholism and nicotine addiction, and ultimately, his death.  Dr. M.W. also opined that his depression was related to service. 

Dr. M.W. submitted an additional statement in November 1992 in which he indicated that the Veteran died as a result of complications from COPD, stress, chronic alcoholism, and nicotine addiction, among other conditions.  Dr. M.W. stated that in his opinion, the Veteran's nicotine addiction and stress "had origins" in the Veteran's period of active service, particularly given his experiences in World War II.  

In December 2002, Dr. M.W. reported that he had no records pertaining to the Veteran, but that "from my memory," the Veteran had posttraumatic stress disorder (PTSD) "which led to alcohol and tobacco abuse, poor control of diabetes, and contributed to his death from septicemia, a complication to influenza and COPD from smoking and stress."  

The appellant widow submitted a statement to VA dated May 1993 in which she stated that the Veteran's osteomyelitis was last known to be active in 1987, as evidenced by an "oozing wound." 

Following the Board's March 1997 remand, the RO obtained a VA medical opinion in December 1997 about the etiology of the Veteran's fatal infection.  The VA examiner reviewed the claims file and stated: 

The Veteran clearly had septic shock which was the final cause of his death. The veteran had multiple infections while in the hospital that could have been the primary inducer of this septic shock. The most likely cause was his pneumonia. He also had a wound infection from the surgery that he received. I believe that it is very unlikely that the veteran's service-connected disabilities were the source of or contributing to his death. I would have expected that if the osteomyelitis had been a significant problem that it would have been active and there would have been some mention from at least one of the many physicians who examined him. . . . 

The Veteran had multiple reasons for having septic shock, and I believe that it is very unlikely that his service-connected disabilities contributed substantially or material to his death.  

In September 1998 and October 1998, VA obtained Veterans Health Administration (VHA) opinions about the cause of the Veteran's death.  The first opinion dated September 1998 was authored by a VA pulmonologist who stated that there was insufficient documentation in the Veteran's claims file to determine the etiology of the Veteran's death and whether the Veteran's service-connected disabilities contributed to his death.  

The second VHA opinion associated with the claims file was authored by a different VA pulmonologist in October 1998.  This pulmonologist reviewed the claims file and identified the etiology of the Veteran's septic infection as being the result of a "gram negative or enteroccal sepsis or both."  The pulmonologist further opined:  "I have no reason to believe that the veteran's bacteremia and sepsis were etiologically related to his service-connected left ulnar osteomyelitis. But I do feel certain that his extremely poor pulmonary reserve due to severe COPD had adversely impacted on his postoperative course eventuating in a fatal outcome." 

In a July 2003 statement, the Veteran's son, D.B., stated that in his professional opinion as an archeologist with experience in forensic anthropology, he witnessed the Veteran exhibit behaviors consistent with PTSD.  He also stated that the Veteran had a microbial infection in his bones (i.e., "Brodie's abscess) as a result of the in-service wounds, and that this infection was the "probable cause" of the fatal sepsis.  

VA obtained medical opinions from two different VA examiners in January 2004 about the link, if any, between the Veteran's claimed psychiatric and respiratory disorders, his period of active service, and his death.  VA examiners reviewed the Veteran's claims file in both instances.  

The first examiner, a physician, noted that the Veteran was a "lifelong cigarette abuser" and that this fact would make it "impossible" to determine when the Veteran began smoking.  The examiner noted that the Veteran went to the doctor infrequently, and that there was no documented evidence of testing in the 1970s or 1980s suggestive of chronic bronchitis.  In the absence of documented examinations or "bleeding tests," the examiner found it "impossible" to state whether the lifelong smoking habit caused the Veteran to have emphysema.  However, the examiner stated that lifelong smoking certainly "subjects one to the risk of chronic obstructive lung disease and the complications thereof."  The examiner also stated that there was no evidence of record to show that the Veteran's gastrointestinal bleeding was related to alcohol abuse, nor could the examiner state, without resorting to speculation, that the Veteran's service-connected disabilities "materially accelerated his death."  

The second examiner, a psychiatrist, indicated that it was "likely" that the Veteran had PTSD before his death.  The examiner also acknowledged that individuals with PTSD "often" use alcohol and nicotine to treat anxiety and insomnia.  However, the examiner stated that the extent to which the PTSD, nicotine, and/or alcohol addiction contributed to his death was "difficult to estimate in the absence of further medical records or an autopsy."  

In July 2005, VA, at the appellant widow's request, contacted Dr. M.W. and requested additional records pertaining to the Veteran.  VA was informed that same month that the Veteran was last seen in 1992 and that his records had subsequently been destroyed.  

The appellant widow's attorney filed motions to the Board requesting an extension of time in June 2007 and November 2007.  Specifically, the Appellant's attorney requested additional time to obtain and submit evidence to VA regarding the current claim.  Good cause having been found, the Board granted these requests in August 2007 and December 2007, respectively. 

The appellant widow's attorney submitted a statement authored by a private physician, Dr. P.C. dated November 2007.  Dr. P.C., an emergency medicine physician, stated:  

This patient suffered from chronic osteomyelitis of the left ulna.  By definition, his condition was due to devitalized tissue including bone and soft tissues that sequester infection of a polymicrobial nature.  Although most cases of chronic osteomyelitis are polymicrobial in origin, the most commonly encountered organism is the gram positive bacteria Staphylococcus aurous.  The natural history of the disease is a waxing and waning course including long intervals without symptoms.  The clinical hallmarks of inflammation (fever, leukocytosis, elevated CRP, etc.) may be absent.  

The orthopedic community is in full agreement that administering antibiotics without the complete excision of the necrotic tissue to treat chronic osteomyelitis is futile.  The rationale for this is that devitalized tissue serves as a nidus for further infection, effectively rendering the offending microorganisms "invisible" to the host blood stream and immune system.  

After reviewing the patient's records it is clear that he died as a sequela of gram positive septicemia which led to multi-system organ failure.  I have seen no evidence that his chronic infection was adequately treated surgically, and in fact, it continued to be intermittently symptomatic until the late 1980's.  It is my opinion that this patient's chronic osteomyelitis is at least as likely as not to have contributed to his bacteremia and subsequent death.  

In December 2008, VA obtained an independent medical examination (IME) opinion given the complexity of the current claim.  The examiner, an infectious diseases specialist, thoroughly reviewed the Veteran's claims file.  The examiner concluded that it was "highly unlikely" that the Veteran's service-connected osteomyelitis was the principal or contributory cause of the Veteran's death.  In support of this conclusion, the examiner noted that (1) the Veteran had various comorbidities, all of which increased the risk of complications or death; and (2) there was no evidence contained in the terminal hospital records that the Veteran had chronic, active osteomyelitis.  The examiner noted that the Veteran's course of treatment was complicated by dehiscence, an infected wound, pneumonia, and Bacteroides caccae.  These conditions ultimately led to septic shock and death. According to the examiner, Bacteroides caccae bacteremia was an anaerobic gram negative organism originating from the gastrointestinal tract, especially after surgery.  Here, the examiner opined that that organism "most likely" originated from the Veteran's bowel.  Moreover, the examiner stated that there were multiple reasons to explain the Veteran's septic shock (i.e., pneumonia, bacteremia (bowel source), or wound infection), and that Bacteroides caccae would be a "very unusual" bacteria to cause osteomyelitis.  

The examiner also found no references to chronic, active ostemyelitis contained in the admission report and no evidence of left upper extremity swelling, infections in the left ulna with polymicrobial flora or with gram positive organisms that required medical attention, or a chronic wound that would be consistent with active osteomyelitis.  The examiner noted that if the Veteran had active osteomyelitis at the time of his death, "I would expect that the [Veteran] to have multiple admissions and treatments for osteomyelitis during the years and months prior to his last admission if osteomyelitis would have been an active problem."  

Furthermore, the examiner observed no evidence of any clinical findings suggestive of chronic osteomyelitis (i.e., pain or swelling of the arm) at the time of the terminal hospital admission.  The examiner stated that inflammatory markers typically showing evidence of active osteomyelitis (fever, leukocytosis, ESR, CRP, thrombocytosis) would not be reliable in this case as the Veteran had multiple infections and comorbidities.  The examiner also concluded that osteomyelitis would be an "extremely unusual etiology" for sepsis, particularly where, as here, there were multiple, "more obvious" sources to explain the Veteran's sepsis.  

The appellant widow's attorney submitted a medical opinion authored by a private physician, Dr. M.C. in July 2009 in support of the current claim.  According to Dr. M.C, he reviewed the Veteran's "historical medical records and service records," as well as conducted interviews with the Veteran's wife and son.  Dr. M.C. discussed in significant detail the Veteran's military history, including his in-service, combat-related wounds, as well as the events surrounding his terminal hospital admission and eventual death.  Based on interviews with the appellant widow and her son, as well as a review of the abovementioned records, Dr. M.C. noted the "classic development and progression" of symptoms of PTSD, alcohol dependence secondary to PTSD, "and a combination of quietly destructive behaviors directly related to [the Veteran's] combat experience that subsequently led to his demise."  

Dr. M.C. determined that the Veteran's "premature demise" could be directly related to his combat experiences and his then-undiagnosed PTSD.  In particular, Dr. M.C. noted that the Veteran had no psychiatric illnesses, substance abuse disorders, or any other forms of illness prior to service.  In service, it was noted that the Veteran experienced "profound and severe" combat and that he was wounded in action. Following discharge from service, the appellant widow and her son indicated to Dr. M.C. that the Veteran experienced a host of symptoms, including impaired sleep, social isolation, intrusive thoughts, fear, anger, helplessness, and avoidant behavior, among others. Dr. M.C. also noted:  

There is not a single disease that led to the demise of this Veteran that was not related to the behaviors, actions, and symptoms associated with PTSD and his wish to bury and ameliorate the symptoms through alcohol dependence, morbid obesity, and nicotine dependence . . . . This patient would not have COPD if it were not for the use of tobacco which was utilized to ameliorate, just like alcohol was, the signs and symptoms of PTSD which tortured him all of his life.  In addition, there is a clear and documented causal relationship between smoking, alcohol use, and the development of peptic ulcer disease.  

Relying on his professional training and expertise, as well as a review of several scholarly articles, Dr. M.C. concluded that the Veteran had chronic, delayed onset PTSD which developed after his period of active service.  According to Dr. M.C., the Veteran used nicotine, alcohol, and food to cope with and/or assuage his PTSD symptoms.  These behaviors eventually led to the development of the Veteran's COPD, diabetes, and peptic ulcer disease, and ultimately resulted in his death.  

Pursuant to the Board's January 2012 remand, a VA opinion with respect to the Veteran's nicotine addition was obtained in April 2012.  The examiner noted that the claims file was completely reviewed.  He concluded that, it was not definite of whether the Veteran became nicotine dependent during his active military service.  The examiner noted there was only one documentation of alcohol and tobacco use in the service treatment records in May 1945.  He also noted that this record did not state nicotine dependence but use in moderation.  Therefore the examiner found that one could not conclude that moderate use of tobacco was indicative of dependence and therefore, he concluded that it was less likely than not that the Veteran became nicotine dependent during his active military service.  

After a careful review of the record, the Board finds that Veteran's death was not  caused by, or substantially or materially contributed to by, a disability or disease incurred in or aggravated by service.  

Given the evidence of record, the Board finds that the preponderance of the evidence is against a finding of service connection for septic shock, bacteremia, respiratory failure, or COPD in this case.  The Veteran's service treatment reports were negative for a diagnosis of or treatment for these conditions.

The first pertinent post service evidence documenting these conditions is dated many years after discharge from service.  The Federal Circuit has determined that a significant lapse in time between service and post service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2003).  In this case, the lapse of decades between service and the first evidence of septic shock, bacteremia, respiratory failure, and COPD is evidence against the claim.  Furthermore, although the Veteran was diagnosed with these conditions at the time of his death, there is no competent, probative medical evidence of record linking these disabilities to the Veteran's period of active service on a direct basis.  

The Board observes that the appellant widow, as well as the Veteran's family and friends, have submitted numerous lay statements expressing their beliefs that the Veteran's COPD was related to service.  The Court has in the past held that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70   (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336   (Fed. Cir. 2006).  However, the Court has also held that lay persons, such as the Appellant or appellant widow, are not qualified to offer an opinion that requires medical knowledge, such as a diagnosis or an opinion as to the cause of a disability that may be related to service.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that a layperson may provide competent evidence to establish a diagnosis where the lay person is "competent to identify the medical condition").  Here, the Appellant, the appellant widow, or other lay persons were capable of observing the Veteran's symptoms such as shortness of breath or difficulty breathing, but neither he, the appellant widow, nor other lay persons are competent (i.e., professionally qualified) to offer an opinion as to the cause of the Veteran's septic shock, bacteremia, respiratory failure, or COPD and its relationship to his service, if any.  

The Board also points out that the April 2012 VA examiner's opinion noted that there was only one documentation of alcohol and tobacco use in the service treatment records in May 1945 and that this record did not state nicotine dependence but use in moderation.  Therefore, the examiner found that one could not conclude that moderate use of tobacco was indicative of dependence and thus, he concluded that it was less likely than not that the Veteran became nicotine dependent during his active military service.  The VA examiner based his opinion on a review of the claims file, including the Veteran's service records and post service medical records and provided an adequate rationale for his opinion.  Thus the Board affords the April 2012 VA examiner's opinion great probative value.  As such, the preponderance of the evidence is against a finding that the Veteran's COPD resulted from in-service smoking or nicotine addition that began in service.  See 38 C.F.R. § 3.300 (2011).  

The evidence of record does not establish continuity of symptomatology in this case.  Although the Veteran was treated for septic shock, bacteremia, respiratory failure, and COPD after discharge from service, there is no evidence of continuity of symptoms after service and prior to 1992, nor is there any evidence linking the current disabilities to service.  Even considering the lay statements of record of the Veteran's friends and family members expressing their beliefs that the Veteran's COPD was related to service, none of these statements report a continuity of lay observable symptoms of his conditions.  Consequently, the Board finds that the Appellant failed to establish continuity of symptomatology in this case.

In view of the absence of abnormal findings in service and the first suggestion of pertinent disability many years after service, relating the Veteran's septic shock, bacteremia, respiratory failure, or COPD to service would certainly be speculative. However, service connection may not be based on a resort to pure speculation or even remote possibility.  See 38 C.F.R. § 3.102.  As previously stated, entitlement to direct service connection requires a finding that there is a current disability that has a relationship to an in-service injury or disease.  In this case, there is competent medical evidence showing diagnoses of septic shock, bacteremia, respiratory failure, and COPD, but there is no competent, probative medical evidence to link these diseases, which occurred many years after discharge from service, to the Veteran's period of active service.  Particularly in considering the April 2012 VA examiner's opinion finding that that one could not conclude that moderate use of tobacco was indicative of dependence and thus, he concluded that it was less likely than not that the Veteran became nicotine dependent during his active military service.  Accordingly, the Board concludes that service connection for septic shock, bacteremia, respiratory failure, and COPD must be denied on a direct basis.  

The appellant widow, and now the Appellant, also contended that the Veteran's respiratory disability, to include COPD, is secondary to a claimed psychiatric disorder (i.e., that the psychiatric disorder caused the Veteran to smoke cigarettes which led to COPD and death).  As discussed above, service connection for COPD is not warranted on a direct basis in this case.  

With respect to whether the Veteran had a psychiatric disability resulting from service which caused or contributed to the Veteran's death, the Board finds that the evidence does not support this claim.  Initially, the Board notes that the Veteran was not service-connected for a psychiatric disorder during his lifetime, such a claim was not pending at the time of his death, and there is no evidence of a psychiatric disorder listed on the Veteran's death certificate as either a principal or contributory cause of death.  Most importantly, for the reasons discussed below, the Board finds that the record does not demonstrate that the Veteran had a psychiatric disorder, to include PTSD, which caused or substantially or materially contributed to the Veteran's death, to include the theory that a psychiatric disability led to nicotine addition or COPD which contributed to the Veteran's death.  

The Board observes that the Veteran's son testified in September 1996 about the Veteran's alleged PTSD.  D.B. indicated at that time that this claimed condition, in combination with others, including substance abuse, ultimately led to the fatal infection that killed the Veteran many years later in January 1992.  D.B. also offered similar statements in his July 2003 letter to VA in support of the current claim.  The Board finds that D.B.'s July 2003 opinion has limited probative value.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  In this case, it is unlikely that D.B.'s statements as an "expert" anthropologist in support of the current claim constitute competent medical evidence.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  Moreover, D.B. neither cited to medical evidence of record nor provided a rationale to support his contentions and provided conflicting statements throughout the pendency of this appeal in which he attempted to link any and all disabilities that the Veteran experienced during his lifetime to the Veteran's period of service and/or subsequent death.  

Similarly, the Board acknowledges that Dr. M.W. submitted statements in April 1992, November 1992, and December 2002 in which he indicated that the Veteran had a psychiatric disability (i.e., stress, depression, or PTSD) which "had origins" during the Veteran's period of active service, and that this psychiatric condition led the Veteran to abuse nicotine and alcohol.  In turn, Dr. M.W. stated that the Veteran's abuse of these substances led to COPD and ultimately, the Veteran's death.  Requests by VA to obtain additional records from Dr. M.W. were unsuccessful, with indications that the records pertaining to the Veteran were destroyed.  Instead, the Dr. M.W. relied only on "my memory" in providing these opinions.  The Board also points out that the evidence of record does not demonstrate that the Veteran complained of or was treated for a psychiatric disorder, to include depression, at any time prior to his death.  

Likewise, while the VA psychiatrist indicated in January 2004 that it was "likely" that the Veteran had PTSD before his death and acknowledged that individuals with PTSD "often" use alcohol and nicotine to treat anxiety and insomnia, he also stated that the extent to which the PTSD, nicotine, and/or alcohol addiction contributed to this Veteran's death was "difficult to estimate in the absence of further medical records or an autopsy."  

The Board finds that Dr. M.W.'s opinions as well as the January 2004 VA examiner's opinion are afforded no probative value in this case as neither physician cited to specific evidence of record nor provided a rationale to support the contention that the Veteran had a psychiatric disorder during his lifetime and both were contradictory to the medical evidence of record which does not demonstrate that the Veteran had sought treatment for a psychiatric disability or complaints related to a psychiatric disability at any time prior to his death or that he was treated for nicotine or alcohol abuse during his lifetime that had been related to a psychiatric disorder.  

The Board acknowledges the August 2009 private medical opinion by Dr. M.C. involved a review of the Veteran's "historical medical records and service records," interviews with the Veteran's wife and son, and consideration of several pertinent, scholarly articles.  Dr. M.C. concluded that the Veteran used nicotine, alcohol, and food to cope with and/or assuage his PTSD symptoms.  He also noted that these behaviors eventually led to the development of the Veteran's COPD, diabetes, and peptic ulcer disease, and ultimately resulted in his death. 

The Board finds, that while Dr. M.C.'s opinion is thorough and comprehensive, even taking into consideration of the Veteran's combat status under 38 U.S.C.A. § 1154(b), Dr. M.C.'s opinion is wholly contradictory to the medical evidence of record which does not demonstrate that the Veteran had complained of or sought treatment for a psychiatric disability or complaints related to a psychiatric disability at any time prior to his death, that he was treated for nicotine or alcohol abuse during his lifetime that had been related to a psychiatric disorder, and no evidence of a psychiatric disorder was listed on the Veteran's death certificate as either a principal or contributory cause of death.  In so finding, the Board has followed the instructions in the Joint Motion for Remand requesting the Board to consider whether a psychiatric disability contributed to the Veteran's cause of death and the Board has, in fact, determined that a psychiatric disability did not contribute to the Veteran's cause of death for the aforementioned reasons.  See Washington v. Nicholson, 19 Vet.App. 362, 367-68 (2005) (it is within the Board's province to determine the credibility and weight of the evidence before it).

Moreover, the Board points out that the Veteran was not service-connected for a psychiatric disorder during his lifetime, such a claim was not pending at the time of his death, and therefore consideration of service connection for a psychiatric disability, rather than as a contributory cause of the Veteran's death is not for the Board to determine at this time.  Accordingly, the Board finds that the Appellant cannot establish service connection for a psychiatric disorder on a direct basis, and as such, secondary service connection for a respiratory disability, to include COPD, as secondary to a psychiatric disorder, is not warranted.  

Turning to the issue of whether the Veteran's service-connected osteomyelitis contributed to his death, the Board notes that there is conflicting evidence with regard to this issue.  

Initially the Board notes that the appellant widow had submitted various articles and abstracts that described osteomyelitis and the effects of this condition.  These articles and abstracts were reviewed and associated with the claims file.  This evidence, however, does not have bearing on the issue on appeal.  See 38 C.F.R. § 20.1304(c) (2011).  Specifically, these articles are too general in nature to provide, alone, the necessary evidence to show that the Veteran's death was caused by, or substantially or materially contributed to by, a disability or disease incurred in or aggravated by service.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  The medical treatise, textbook, or article must provide more than speculative, generic statements not relevant to the Veteran's claim but must discuss generic relationships with a degree of certainty for the facts of a specific case. See Wallin v. West, 11 Vet. App. 509, 514 (1998).  Here, the articles in the current case do not address the facts of the Veteran's specific case.  Thus, the Board concludes that these articles do not show that the Veteran's death was caused by, or substantially or materially contributed to by, a disability or disease incurred in or aggravated by service.

While the Board may not reject a favorable medical opinion based on its own unsubstantiated medical conclusions, see Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does have the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

Per their analysis of the probative value of competent medical evidence in Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the Court has found that:  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator. . . . 

The Board also notes that a physician's access to the claims file and the thoroughness and detail of the opinion are important factors in assessing the probative value of a medical opinion.  Prejean v. West, 13 Vet. 444, 448-499 (2000).  However, the Court in the past has declined to adopt the "treating physician rule," which would give the opinions of treating physicians' greater weight in claims made by the appellant.  See Guerrieri, 4 Vet. App. at 471-72; Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).  

With respect to the July 2003 statement in support of the current claim, the Veteran's son, D.B., provided an opinion in his capacity as an archeologist with experience in forensic anthropology regarding the relationship of the Veteran's service-connected osteomyelitis and the Veteran's death.  D.B. discussed in the letter his own credibility, based on his training and experience, to support his opinion that the Veteran had a "Brodie's abscess" and that this condition allowed bacteria and infection to spread throughout the Veteran's bloodstream for many years, eventually resulting in his death.  The Board finds, however, as discussed above, that it is unlikely that D.B. is professionally qualified to offer an opinion of medical etiology in this case.  See 38 C.F.R. § 3.159(a)(1).  In addition, as discussed above, D.B. neither cited to medical evidence of record nor provided a rationale to support his contentions.  

In the November 2007 private medical opinion, Dr. P.C. concluded that it was "at least as likely as not" that the Veteran's service-connected osteomyelitis contributed to the Veteran's bacteremia and subsequent death.  His opinion was based on a review of the claims file and discussed in significant detail the "natural history" of osteomyelitis (i.e., the "a waxing and waning course including long intervals without symptoms" and the absence of the clinical hallmarks of inflammation).  Dr. P.C. concluded that there was no evidence of record to show that the Veteran's osteomyelitis was properly treated at the time that he sustained in-service combat wounds and that the osteomyelitis was symptomatic until the late 1980's.  

With respect to the July 2003 statement in support of the claim by D.B. and the November 2007 private medical opinion by Dr. P.C. the Board observes that both statements are contradicted by the medical evidence of record that does not demonstrate treatment for any active osteomyelitis in the years or months leading up to the Veteran's death.  Moreover, while the December 1991 and January 1992 hospital records demonstrated the Veteran was treated for various problems including gastrointestinal, cardiac, respiratory and renal problems and dehiscence of the operative wound, there was no evidence of treatment for any active osteomyelitis in the months prior to the Veteran's death.  In fact, in December 1991, Dr. L.A. noted that the operative wound from the December 1991 exploratory laparotomy became infected and that the Veteran "apparently was septic and at least from the wound there was growth of Candida."  Thereafter, Dr. L.A. diagnosed the Veteran as having acute renal failure, multifactorial in etiology; fluid overload; chronic respiratory insufficiency, secondary to COPD; cor pulmonale; history of sleep apnea; a history of diabetes mellitus; and atherosclerotic heart disease, atrial fibrillation, and congestive heart failure and his final diagnoses included COPD, gram positive septicemia, hypotension, acute renal failure, and atrial fibrillation.  None of these records within the months prior to the Veteran's death note or indicate any complications due to osteomyelitis.  In fact, the medical evidence of record does not demonstrate any complaints or treatment for osteomyelitis was found for years prior to the Veteran's death and the last notation of osteomyelitis was in September 1949, at which time a history of osteomyelitis was noted but no active disease.  

Service connection, however, may not be based on a resort to pure speculation or even remote possibility.  See 38 C.F.R. § 3.102.  Furthermore, an opinion that a current disorder could be related to service is not adequate to support a claim.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a physician's statement that a service-connected disorder "may or may not" have prevented medical personnel from averting the Veteran's death was not sufficient to support a claim); Beausoleil v. Brown, 8 Vet. App. 459 (1996) (holding that a general and inconclusive statement about the possibility of a link was not sufficient).  

Although Dr. P.C. is competent to provide a medical opinion about the Veteran's service-connected osteomyelitis and its alleged contributory relationship to his death, the Board attaches greater probative weight to the December 1997 VA opinion and the December 2008 IME opinion.  

The Board notes that Dr. P.C.'s conclusion that it was "at least as likely as not" that the Veteran's service-connected osteomyelitis contributed to the Veteran's bacteremia and subsequent death was based on two theories, neither of which were supported by the evidence of record.  First, Dr. P.C. claimed that there was no evidence of record to show that the Veteran's osteomyelitis was properly treated following his in-service wounds, however, he neither cited to medical evidence of record nor provided a rationale to support this conclusion.  By contrast, a careful review of the evidence of record showed that the Veteran was afforded a VA examination in September 1949.  The examiner diagnosed the Veteran as having a history of osteomyelitis of the left ulna, but noted no evidence of active osteomyelitis at that time.  In addition, it was noted that the last evidence of active osteomyelitis was September 1946 at the time of a bone graft to the left ulna.  There was also no evidence of record that indicated that the Veteran's osteomyelitis was treated improperly in service.  Finally, as noted above, the medical evidence of record does not demonstrate any treatment for active osteomyelitis in the years or months prior to the Veteran's death.  

Second, Dr. P.C. indicated that the Veteran's osteomyelitis was intermittently symptomatic until the late 1980s, however, the Board notes that there were no records associated with the claims file that showed evidence of active osteomyelitis during the 1980s.  The appellant widow, however, expressed her personal opinion that the Veteran's osteomyelitis was last known to be active in 1987, as evidenced by an "oozing wound."  As discussed above, the appellant widow was not professionally qualified to make such a medical determination, and there is no objective medical evidence to support Dr. P.C.'s conclusion that the Veteran's osteomyelitis was intermittently symptomatic until the late 1980s.  Even if the Veteran's osteomyelitis was active until the late 1980s, there was no evidence of record to show that it was active within the months prior to the Veteran's death or at the time of the Veteran's death in January 1992.  Thus, Dr. P.C.'s opinion is not supported by the medical evidence of record. 

The Board has also afforded more weight to the December 1997 VA opinion and December 2008 IME opinion, which specifically refute Dr. P.C.'s conclusions.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Both examiners noted that if the Veteran's osteomyelitis was active prior to his death, there would have been multiple admissions and treatments for osteomyelitis during the intervening months and years.  These statements are also supported by the medical evidence of record, which is wholly devoid of any such objective evidence, particularly in the months leading up to the Veteran's death.  Likewise, both examiners observed no evidence of active osteomyelitis, or clinical findings suggestive of active osteomyelitis at the time of the Veteran's final hospitalization.  In considering the extensive amount of records associated with this period of care and the large number of physicians involved in the Veteran's treatment at the time of his death, both examiners opinions that if the Veteran's osteomyelitis was active at the time of his death, it would have been noted by one of the many physicians or in one of the many treatment notes generated at that time, which it was not, are supported by the medical evidence of record.  

Furthermore, the December 2008 IME examiner found that osteomyelitis would be an "extremely unusual etiology" for sepsis, particularly where, as here, there were multiple, "more obvious" sources (i.e., pneumonia, bacteremia (bowel source), or wound infection) to explain the Veteran's sepsis.  He also stated that the Bacteroides caccae bacteremia, which eventually contributed to the Veteran's death, "most likely" originated from the Veteran's bowel following post-surgical complications.  This statement is also supported by Dr. L.A.'s findings in December 1991 that the operative wound from the December 1991 exploratory laparotomy became infected and that the Veteran "apparently was septic and at least from the wound there was growth of Candida."  

Accordingly, the Board finds the December 1997 VA opinion and the December 2008 IME opinion to be highly probative evidence regarding the issue on appeal. These examiners thoroughly reviewed the Veteran's claims file before rendering an opinion and provided a complete rationale to support the conclusions offered.  Moreover, the Board finds that the December 2008 IME examiner, by virtue of her training and expertise as an infectious disease specialist, is best qualified to offer the medical insight and opinion necessary to properly adjudicate the Appellant's claim.  In addition, as previously noted, both opinions are supported by the medical evidence of record.  

The Board acknowledges that there are other VA medical opinions of record dated September 1998, October 1998, and January 2004.  These opinions, however, are either speculative or inadequate and as such, are entitled to limited probative value.  In this regard, the Board observes that the September 1998 VA pulmonologist stated that there was insufficient documentation in the claims file to determine the etiology of the Veteran's death and whether the Veteran's service-connected disabilities contributed to his death.  The October 1998 VA pulmonologist was unable to articulate a rationale for why he had "no reason to believe" that the Veteran's bacteremia and sepsis were etiologically related to his service-connected left ulnar osteomyelitis.  In addition, VA requested two separate examinations in connection with the current claim in January 2004, but neither examiner was able to state that the Veteran's service-connected disabilities substantially or materially contributed to his death without resorting to speculation.  

In summary, the evidence of record shows that the diseases that resulted in the Veteran's death were not manifested during service.  As such, the Board finds that there is no competent, probative medical evidence of record to show that the diseases were related to service under any theory of causation.  Accordingly, the Board finds that the Veteran's death was not caused by, or substantially or materially contributed to by, a disability or disease incurred in or aggravated by service.  Thus, the Appellant's claim of entitlement to service connection for cause of the Veteran's death is denied.  

2.  DEA benefits under 38 U.S.C. Chapter 35

Pertinent Laws and Regulations

Applicable law provides that DEA benefits under Chapter 35 of Title 38 of the United States Code, may be paid to a child or a spouse or surviving spouse of a veteran who meets certain basic eligibility requirements.  Basic eligibility for DEA exists if a veteran has a permanent total service-connected disability.  38 U.S.C.A. §§ 3500, 3501 (West 2002); 38 C.F.R. §§ 3.807(a), 21.3021 (2011).  A total disability may be assigned where the veteran's service-connected disabilities are rated 100 percent disabling under the rating schedule, or if the veteran is unemployable due to service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341 (2011).  Permanence of total disability will be taken to exist when such impairment is reasonably certain to continue throughout the life of the disabled person.  Diseases and injuries of long standing which are actually totally incapacitating will be regarded as permanently and totally disabling when the probability of permanent improvement under treatment is remote.  The age of the disabled person may be considered in determining permanence.  38 C.F.R. § 3.340(b).

The eligibility date for DEA benefits is the date on which an individual becomes an eligible person as defined in 38 C.F.R. § 21.3021(a).  38 C.F.R. § 21.3021(o).  As noted above, the applicable regulation makes it clear that DEA benefits are available to children and spouses of permanently and totally disabled veterans.  38 C.F.R. § 21.3021(a)(1)(iii) and (a)(3)(i).  

Pursuant to 38 C.F.R. § 3.57, except as provided in paragraphs (a)(2) and (3) of this section, the term "child of the Veteran" means an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the Veteran's household or was a member of the Veteran's household at the time of the Veteran's death, or an illegitimate child; and (i) who is under the age of 18 years; or (ii) who, before reaching the age of 18 years, became permanently incapable of self-support; or (iii) who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an educational institution approved by the Department of Veterans Affairs.  See also 38 U.S.C.A. § 101(4)(A), 104(a). 

A child may be deemed the "child" of the Veteran if he or she is the stepchild.  The term means a legitimate or an illegitimate child of the Veteran's spouse.  A child of a surviving spouse whose marriage to the Veteran is deemed valid under the provisions of 38 C.F.R. § 3.52, and who otherwise meets the requirements of this section is included.  38 C.F.R. § 3.57(b). 

A child may be deemed the "child" of the Veteran if he or she is the adopted child.  Except as provided in paragraph (e) of this section, the term means a child adopted pursuant to a final decree of adoption, a child adopted pursuant to an unrescinded interlocutory decree of adoption while remaining in the custody of the adopting parent (or parents) during the interlocutory period, and a child who has been placed for adoption under an agreement entered into by the adopting parent (or parents) with any agency authorized under law to so act, unless and until such agreement is terminated, while the child remains in the custody of the adopting parent (or parents) during the period of placement for adoption under such agreement.  See 38 C.F.R. § 3.57(c); see also 38 U.S.C.A. § 101(4).  

Analysis

The Board observes that the Appellant is not eligible for DEA benefits under 38 U.S.C. Chapter 35 as he does not meet the definition of a "child" under 38 C.F.R. § 3.57.  Therefore, there is no basis in law or fact whereby the Appellant may be granted DEA benefits under 38 U.S.C. Chapter 35.  

The Court has held that in cases such as this, where the law is dispositive, the claim should be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Therefore, the appeal as to the issue of entitlement to DEA benefits under 38 U.S.C. Chapter 35 is denied.  


ORDER

Service connection for cause of the Veteran's death is denied.  

DEA benefits under 38 U.S.C. Chapter 35 is denied.  


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


